 1

 2

 3

 4

 5                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 6                                       AT SEATTLE

 7   ROLAND MA,

 8                                 Plaintiff,              CASE NO. C18-1778-JCC

 9          v.
                                                           MINUTE ORDER
10   UNIVERSITY OF SOUTHERN
     CALIFORNIA,
11
                                   Defendant.
12

13          The following Minute Order is made at the direction of the Court, the Hon. Mary Alice

14   Theiler, United States Magistrate Judge:

15          Plaintiff’s application to proceed in forma pauperis (IFP) (Dkt. 1) is deficient. He

16   indicates receiving over $7,000.00 in the past year and $255.00 in monthly medical expenses.

17   Plaintiff must submit a revised IFP application within twenty (20) days of the date of this Order.

18   He must provide complete and detailed information, with specifics as to his income and any

19   benefits or other sources of money, and a detailed description of his monthly expenses, including

20   food and shelter. Failure to comply may result in denial of IFP and/or dismissal.

21          DATED this 13th day of December, 2018.

22                                         WILLIAM M. MCCOOL, Clerk

23                                              By:   s/ Tomas Hernandez
                                                        Deputy Clerk

     MINUTE ORDER
     PAGE - 1
